DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 12, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al  (US 2015/0277432).
Ikeda discloses:
Claim 1:
An indexing pin (Fig. 6), comprising: 
a central axis (pin 28 has a central axis); 
a threaded portion (32), extending along the central axis; 
a stem (30), extending along the central axis opposite the threaded portion; 
a cylindrical surface (31, 33), extending along the central axis between the threaded portion (32) and the stem (30); 
a tapered surface (33 has a tapered surface), extending between the threaded portion (32) and the cylindrical surface (31); and 

Claim 2: wherein the stem comprises first means for providing complementary engagement with a first tool (see par. 40).
Claim 3: wherein the stem comprises second means for providing complementary engagement with a second tool (see par. 40-42).
Claim 4: wherein the stem comprises third means for providing complementary engagement with a third tool (see par. 41-42).
Claim 12: wherein the threaded portion comprises fourth means for providing complementary engagement with a fourth tool (see par. 40, 42).
Claim 18 is rejected for the same reasons as claim 1; Ikeda also discloses:
a nut (34 of Fig. 8), configured to be threadably coupled with the threaded portion (32) of the indexing pin; and a protective clamping member (item shown between nut 34 and surface 26 of Figs. 8, 7), having an external protective-clamping-member diameter and configured to be coupled to the nut and configured be located between the nut and the flange.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (US 2015/0277432).
Claim 5:
Ikeda does not explicitly disclose the taper angle is between two degrees and ten degrees, inclusively, as claimed in claim 5. However, Ikeda discloses that the tapered surface, as pointed out above in the rejection of claim 1, has a taper angle relative to the central axis of the indexing ping (see Fig. 6); modifying the taper angle of Ikeda to make it between 2 and 10 degrees would have been an obvious matter of design choice, depending on the achievable application. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.




Allowable Subject Matter
Claims 6-11, 13-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean W. Desir whose telephone number is (571)272-7344.  The examiner can normally be reached on 5/4/9 - First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272 7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JWD/
1/29/2021

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422